DETAILED ACTION
This action is in response to the claims filed January 14th 2019. Claims 1-24 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
The acronym “ML” occurs numerous times in the disclosure. The meaning of the acronym should be presented at least immediately after the first occurrence, as its meaning is not immediately obvious. 
Extraneous content is presented in the disclosure the header “J” on the first page of the claims as well as page 2 of the disclosure should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significantly more. The rejections of multipls claims are lumped together because the related claims do not present additional limitations that affect the rational of the 101 rejection. 
Regarding Claim 1
Step 1 Analysis: Claim 1 is directed to a computer implemented method, which is directed to a processes, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following limitations:
identifying a specific uncertainty in a probabilistic model
providing a user with one or more initial questions
receiving a response from the user concerning
As drafted, is a process that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses: identifying (mental 
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “executing on a computing device” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). “In a probabilistic model” is simply an additional element that adds insignificant extra solution activity, as it is merely a nominal addition to the claim adding contextual content relevant to the “specific uncertainty” MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the 

Regarding Claim 9
Step 1 Analysis: Claim 1 is directed to a computer implemented method, which is directed to a processes, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following limitations:
identifying a specific uncertainty in a probabilistic model
providing a user with one or more initial questions
receiving a response from the user concerning
As drafted, is a process that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses: identifying (mental processes), “providing a user with one or more initial questions”, and “receiving a response from the user” (method of organizing human activity). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17
Step 1 Analysis: Claim 1 is directed to a computer implemented method, which is directed to a processes, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following limitations:
identifying a specific uncertainty in a probabilistic model
providing a user with one or more initial questions
receiving a response from the user concerning
As drafted, is a process that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses: identifying (mental processes), “providing a user with one or more initial questions”, and “receiving a response from the user” (method of organizing human activity). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of “including a processor and memory configures to perform operations” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). “In a probabilistic model” is simply an additional element that adds insignificant extra solution 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a executing on a computing device to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.


Regarding Claim 2/10/18
Step 1 Analysis: The rejection of Claim 1/9/17 is incorporated, therefore Claim 2/10/18 is directed to a computer system process, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: 
response received from the user 
defines a value for the specific uncertainty
A “response received from the user” (method of organizing human activity) recites an abstract idea. Furthermore, as the rejection of claim 1/9/17 is incorporated, the claim recites an abstract idea irrespectively.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element(s) of  “defines a value” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not provide and inventive concept as set forth in the rejection of claim 1/9/17.

	
Regarding Claim 3/11/19
Step 1 Analysis: The rejection of Claim 1/9/17 is incorporated, therefore Claim 3/11/19 is directed to a computer system process, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
reduces the uncertainty level 
As the rejection of claim 1/9/17 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element(s) of “reduces the uncertainty level” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not provide and inventive concept as set forth in the rejection of claim 1/9/17.

Regarding Claim 4/12/20
Step 1 Analysis: The rejection of Claim 1/9/17 is incorporated, therefore Claim 4/12/20 is directed to a computer system process, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
used with a future uncertainty
includes rule-based information
As the rejection of claim 1/9/17 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element(s) of “includes rule-based information” amounts to 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
the additional element of “used with a future uncertainty” amounts to a feature well known in the art, as any predictive model will use prior information to produce a future prediction. The claim does not provide and inventive concept as set forth in the rejection of claim 1/9/17.

Regarding Claim 5/13/21
Step 1 Analysis: The rejection of Claim 1/9/17 is incorporated, therefore Claim 5/13/21 is directed to a computer system process, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: 
taking an action based, at least in part, upon the response received from the user
“taking an action based… upon the response received from the user” (method of organizing human activity) recites an abstract idea. Furthermore, as the rejection of claim 1/9/17 is incorporated, the claim recites an abstract idea irrespectively.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements that would merit a judicial exception. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not provide and inventive concept as set forth in the rejection of claim 1/9/17.

Regarding Claim 6/14/22
Step 1 Analysis: The rejection of Claim 5/13/21 is incorporated, therefore Claim 6/14/22 is directed to a computer system process, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
action taken includes clarifying 
“the action taken includes clarifying the specific uncertainty” (method of organizing human activity) recites an abstract idea. Furthermore, as the rejection of claim 1/9/17 is incorporated, the claim recites an abstract idea irrespectively.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements that would merit a judicial exception. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not provide and inventive concept as set forth in the rejection of claim 5/13/21.

Regarding Claim 7/15/23
Step 1 Analysis: The rejection of Claim 5/13/21 is incorporated, therefore Claim 7/15/23 is directed to a computer system process, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
providing the user with one or more additional questions
“providing the user with one or more additional questions concerning the specific uncertainty” (method of organizing human activity) recites an abstract idea. Furthermore, as the rejection of claim 1/9/17 is incorporated, the claim recites an abstract idea irrespectively.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements that would merit a judicial exception. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not provide and inventive concept as set forth in the rejection of claim 5/13/21.

Regarding Claim 8/16/24
Step 1 Analysis: The rejection of Claim 1/9/17 is incorporated, therefore Claim 8/16/24 is directed to a computer system process, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer apparatus each of the following limitations:
forming the one or more initial questions
using previously learned knowledge
“forming the one or more initial question concerning the specific uncertainty” (method of organizing human activity) recites an abstract idea. Furthermore, as the rejection of claim 1/9/17 is incorporated, the claim recites an abstract idea irrespectively.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that amount to adding insignificant extra-solution activity in the context of an abstract idea. “Using previously learned knowledge” only generally links the use of the judicial exceptions to a particular technological field of use, namely training models using feedback, as discussed in MPEP 2106.05(h).Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using previously learned knowledge” simply appends well understood activities of the art at a high level of generality. The claim does not provide and inventive concept as set forth in the rejection of claim 1/9/17.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9-13, 16, 17-21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horvitz et al. Document ID number US 20140278091 A1, hereinafter Horvitz.

Regarding Claim 1
Horvitz teaches, A computer-implemented method, executed on a computing device, comprising: (¶0068 “FIG. 6 illustrates an example of a suitable mobile device 600 on which aspects of the subject matter described herein may be implemented”) identifying a specific uncertainty in a probabilistic model (¶0014 “automated routing system may determine [identify] whether the one or more suggested diversions are in compliance with the uncertain transportation context via probabilistic modeling." Examiner notes that the suggested diversions that are part of the probabilistic model correspond to uncertainty in model. Further determining is analogous to identifying.) providing a user with one or more initial questions concerning the specific uncertainty; (¶0017 “the automated routing system resolves at least some destination [specific] uncertainty by interrupting [providing] the vehicle user with a destination query [one or more initial questions]”) and receiving a response from the user concerning the one or more initial questions. (¶0026 “The interface component 102 also may store input data [receive], such as commands or the user's answer [response] to a destination inquiry [initial question]") 

Regarding Claim 9
Horvitz teaches, A computer program product residing on a computer readable medium having a plurality of instructions stored thereon (¶0069 “an example device for implementing aspects of the subject matter described herein includes a mobile device 600”…¶0071 “The mobile device 600 may include a variety of computer-readable media… for storage of information such as computer-readable instructions”) which, when executed by a processor, cause the processor to perform operations comprising: (¶0084 “Aspects of the subject matter described herein are operational with numerous other general purpose or special purpose computing system environments or configurations… personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microcontroller-based systems”) identifying a specific uncertainty in a probabilistic model (¶0014 “automated routing system may determine [identify] whether the one or more suggested diversions are in compliance with the uncertain transportation context via probabilistic modeling." Examiner notes that the suggested diversions that are part of the probabilistic model correspond to uncertainty in model. Further determining is analogous to identifying.) providing a user with one or more initial questions concerning the specific uncertainty; (¶0017 “the automated routing system resolves at least some destination [specific] uncertainty by interrupting [providing] the vehicle user with a destination query [one or more initial questions]”) and receiving a response from the user concerning the one or more initial questions. (¶0026 “The interface component 102 also may store input data [receive], such as commands or the user's answer [response] to a destination inquiry [initial question]") 

Regarding Claim 17
Horvitz teaches, A computing system including a processor and memory configured to perform operations (¶0069 “an example device for implementing aspects of the subject matter described herein includes a mobile device 600”…¶0071 “The mobile device 600 may include a variety of computer-readable media… for storage of information such as computer-readable instructions” ¶0084 “Aspects of the subject matter described herein are operational with numerous other general purpose or special purpose computing system environments or configurations… personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microcontroller-based systems”) identifying a specific uncertainty in a (¶0014 “automated routing system may determine [identify] whether the one or more suggested diversions are in compliance with the uncertain transportation context via probabilistic modeling." Examiner notes that the suggested diversions that are part of the probabilistic model correspond to uncertainty in model. Further determining is analogous to identifying.) providing a user with one or more initial questions concerning the specific uncertainty; (¶0017 “the automated routing system resolves at least some destination [specific] uncertainty by interrupting [providing] the vehicle user with a destination query [one or more initial questions]”) and receiving a response from the user concerning the one or more initial questions. (¶0026 “The interface component 102 also may store input data [receive], such as commands or the user's answer [response] to a destination inquiry [initial question]") 


Regarding Claim 2/10/18 
Horvitz teaches, the response received from the user defines a value for the specific uncertainty. (¶0032 “When the user reaches a new intersection [response from the user], the destination analysis may determine, for each candidate destination, whether the estimated driving time to that candidate destination changed (e.g., increased or decreased) as compared to the state at the previous intersection…the destination analysis 202 also may use each candidate destination's prior probability to update the destination probabilities p(D)” Examiner notes that the response provided to the system takes the form of the driving actions of the user. When a driving action is preformed the value corresponding to specific uncertainties is the destination probabilities is redefined by the destination analysis)

Regarding Claim 3/11/19
Horvitz teaches, response received from the user reduces the uncertainty level of the specific uncertainty. (¶0032 "Values for p(D) [ uncertainty level] change over the course of an example trip. As the user continues en route to an uncertain destination [thereby providing responses to the system to receive], the candidate destinations with the largest probabilities tend to cluster near the trip's end." Examiner notes that the probabilities converging corresponds to the uncertainty reducing for a specific uncertainty within the probability distribution)

Regarding Claim 4/12/20
Horvitz teaches, the response received from the user includes rule-based information (¶0019 “Other opportunities may refer to unknown or uncertain user goals/conditions, such as "search for a gas station when an estimated economic savings exceeds ten (10) dollars" or "search for a restaurant when hungry"." Examiner notes that the conditional responses correspond to rule based information) that may be used with a future uncertainty. (¶0028 “Each candidate destination may be assigned equal probabilities of being an actual destination or, alternatively, each assigned probability may be pre-defined. In another example implementation, a number of factors (e.g., user history/preferences…" Storing and using user history for probability assessment corresponds to use in future uncertainty determinations)

Regarding claim 5/13/21
Horvitz teaches, taking an action based, at least in part, upon the response received from the user. (¶0019 also see Fig 5 “The automated routing system may receive user queries/commands [response] and/or automatically identify [action] relevant/helpful opportunities during a trip to the uncertain destination. These opportunities may include needs for goods or services, such as emergencies” Examiner notes that automatically identifying is the action done in response to the queries, this can further be seen in the flow chart of Fig. 5. Where after processing answer data (510) the system generates and suggests (512)

Regarding claim 8/16/24
Horvitz teaches, forming the one or more initial questions concerning the specific uncertainty using previously learned knowledge (¶0033 and Fig. 4 “including pre-defined settings and/or learned driving habits from historical data [learned knowledge] (e.g., a driving history) and/or the like. These preferences attempt to improve estimation [specific uncertainty] of an opportunistic route as an alternative to a destination-centric route” … ¶005 “In one aspect, the automated routing system may compute an expected value of asking a user about the primary destination in order to remove uncertainty regarding the user's goal” Examiner notes that the formulation of asking a user is based on the uncertainty, as shown in Fig. 4, if the uncertainty is necessarily low the corresponding expected value will be low, this is dependent on the state of the model which is in part derived from the historical data.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 14, 15, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz in view of Anderson et al Document ID US 20180096058 A1, hereinafter Anderson.

Regarding Claim 6/14/22
	Horvitz teaches the method of claim 5
	Horvitz does not explicitly teach, the action taken includes clarifying the specific uncertainty.
	Anderson however, when addressing issues related to natural language processing teaches, the action taken includes clarifying the specific uncertainty. (¶0043 “the intelligent agent can deal with the uncertainty [specific uncertainty] by making a request [taking an action] for the user to clarify or disambiguate the query”)
Anderson to the disclosed invention of Horvitz.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement “determining confidence levels for the multiple candidate question types, and selecting one of the candidate question types for the structured question type based on the confidence levels.” (Anderson ¶0007)

Regarding Claim 7/15/23
	Horvitz teaches the method of claim 5
	Horvitz does not explicitly teach, the action taken includes providing the user with one or more additional questions concerning the specific uncertainty.
	Anderson however, when addressing issues related to natural language processing teaches, the action taken includes providing the user with one or more additional questions concerning the specific uncertainty. (¶0043 “the intelligent agent can deal with the uncertainty [specific uncertainty] by making a request [taking an action] for the user to clarify or disambiguate the query —possibly by allowing the user to select from a subset of answers.” Examiner notes that providing a set of answers to the users is equivalent to “providing one or more additional questions.” Where in the questions are presented in the form “asking” which of the possible answers is best)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for refining a natural language query with a clarification request as taught by Anderson to the disclosed invention of Horvitz.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement “determining confidence levels for the multiple candidate question types, and selecting one of the candidate question types for the structured question type based on the confidence levels.” (Anderson ¶0007)


Prior Art
For other relevant art see PTO-896

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 5:00 pm (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
	
/ERIC NILSSON/Primary Examiner, Art Unit 2122